Lacombe, Circuit J udge.
The patent sued upon was construed by this court in Box Co. v. Nugent, 41 Fed. Rep. 140. For the purposes of this motion, that construction is to be accepted; especially in view of the fact that no new defenses are interposed. The patent- was limited to a locking device, which operated by the engagement of a hooking device with a slot, not at a single point of contact, but where the hook and slot *914were so arranged as to be brought in contact, .straight edge to straight edge. The defendant’s box, shown in Exhibit A, operates, and seems devised to operate, in that way, as much as did the one made by Nu-gent, and before the court in the former suit. The projection does not sink down to the end of the slot, and. there hook over the material in which the slot is cut, as in so many other devices, but-engages with the edge of the slot itself at several points, successively or continuously, as the pressure upon the parts varies. Complainant may take a preliminary injunction.